DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 22 Dec, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  A number of citations were not submitted with the information disclosure statement.  Thus, they have not been considered.

Election/Restrictions
Applicant elected group I (modified nanoparticles) with traverse in the reply filed on 25 Sept, 2020.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 9 Oct, 2020.

Claims Status
Claims 19, 21, 33, 34, 41, 42, 44, 50, 51, 54, 55, and 62 are pending.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 54, 55, and 62 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The rejected claims describe effects of the binding sequence.  However, the binding sequences are defined in claim 19, and their properties are inherent in the sequence.  Thus, the limitations of these claims do not further limit the scope of the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
response to applicant’s arguments
	Applicant has not argued this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

first rejection
Claims 19, 21, 33, 34, 41, 42, 44, 50, 51, 54, 55, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (Drug Develop. Deliv. (April 2015)) in view of Smith et al (J. Biol. Sci. (1995) 270 (51) p30486-30490), Tanaka et al (Sci. (2009) 323 p384-389), Craveur et al (Front. Mol. Biosci. (2015) 2(20)), Lobbestael et al (BMC Biotechnol. (2010) 10(16)), and Chen et al (App. Radiation and Isotopes 2008) 66 p497-505).

Patel et al discuss vault particles for drug delivery (abstract).  These are attractive as vehicles for drug delivery as they are naturally occurring, and can be modified for reversible encapsulation of materials (4th page, 1st paragraph), including human cells (4th page, 1st column, 1st paragraph).  These modifications can target cell surface receptors, with an example given where the proteins were modified to express a segment that bound to the epidermal growth factor receptor, and others that bound to an anti-EGFR antibody, which is discussed in the context of drug delivery (5th page, 4th paragraph).
The difference between this reference and the instant claims is that this reference does not discuss modifying the unstructured portion of the shoulder region for binding.
Smith et al discuss loop grafting (title), where protein-protein interactions can be created by substituting a biologically active, flexible loop on one protein for a surface loop present in an unrelated protein (abstract).  This can substantially increase the speed and efficiency of using protein engineering to confer novel binding activities to selected proteins (p30486, 2nd column, 3d paragraph).  This reference teaches grafting unstructured loop regions to allow for binding.
Tanaka et al give the structure of a liver vault particle (title).  There appear to be only a small number of loop domains, most of which appear to face the interior of the vault (fig 2) (i.e. not on the protein surface).  Note that one of the three areas that the authors were unable to measure was Met608 to Pro620 (p386, 1st paragraph), part of the shoulder region (p386, 4th paragraph), which would be interpreted as a disordered region by a person of skill in the art (Craveur et al, 2nd page, 2nd column, 3d paragraph); i.e. a loop.  This reference teaches that there are only a limited number of outward facing loop regions.
Lobbestael et al discuss detection of transgene expression in the brain using epitope tags (title), including FLAG (abstract).  This allows for detection of expressed vs. endogenous proteins (abstract), even when antibodies to the protein are unavailable or are too costly and/or time consuming (for generating antibodies) to be practical (1st page, 2nd column, 1st paragraph).  By placing an epitope tag on the protein, the protein can be detected in a very specific and sensitive manner with well characterized commercially available antibodies (p1, 2nd column, 1st paragraph, continues to p2, 1st column, 1st paragraph).  Note that one of the tags used is identical with SEQ ID 6 of applicants (table 1, 3d page, 1st column, bottom of page).  This reference teaches the use of FLAG tag to trace a protein.
Chen et al discuss a radiotherapeutic for gastrin releasing peptide receptor positive tumors (title).  This used a targeting peptide, QWAVGHLM (identical to SEQ ID 3 of the instant claims), a bombesin like agonist with high affinity for gastrin releasing peptide receptors (abstract).  This reference teaches a peptide identical with SEQ ID 3 of the instant claims can be used as a targeting sequence.

Therefore, it would be obvious to place the binding sequences of Patel et al on a loop region to easily and quickly develop vault particles that bind to a given receptor, as described by Smith et al.  As this is described as a general method for this purpose, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, it would be obvious to use the sequences of either Lobbestael et al or Chen et al, to either allow for detection of the particle or to target it to a cancer cell, as described in those references.  As these are known sequences for this purpose, attached successfully to other compounds, an artisan in this field would attempt these sequences with a reasonable expectation of success.
Smith et al renders obvious modifying one or more loop regions of the vault proteins of Patel et al to provide binding relevant to drug delivery.  Tanaka et al teach that there are only a limited number of loops suitable for such a change.  It is thus obvious to attempt each loop to see which one will provide the best binding (i.e. outward facing).  Alternatively, there is no reason to believe any loop is better than any other for this purpose, so they are equivalent.
Patel et al teaches modified vault particles that bind to the EGF receptor.  Smith et al and Tanaka et al render obvious placing these modifications on the loop in the shoulder region.  Lobbestael et al and Chen et al render obvious the sequences of claim 19, rendering obvious claims 19, 41, 42, 44, 51, 54, 55, and 62
Tanaka et al teaches that this portion of the shoulder region was not identifiable, which Craveur et al teaches is a disordered region, rendering obvious claim 21.
Patel et al discusses in humans, rendering the human variant obvious.  Thus, the combination of references renders obvious claims 33 and 34.
	Patel et al discusses using these particles, which requires isolation.  Thus, the combination of references render obvious claim 50.
response to applicant’s arguments
	Applicant argues that the rejection does not lead to the shoulder domain, that the teachings of Craveur et al are not relevant to the rejection, that Craveur et al does not teach that disordered regions are loops, that Tanaka et al teaches away from the invention, that there is no motivation to combine, that the rejection is based on hindsight reasoning, and that there was no reasonable expectation of success.
Applicant's arguments filed 22 Dec, 2021 have been fully considered but they are not persuasive.

Applicant argues that the rejection does not lead to the shoulder domain; this appears to be because it is not explicitly spelled out in any reference cited.  However, Smith et al clearly discusses modifying loops, and the combination of Tanaka et al and Craveur et al show that the shoulder region is a disordered loop.  
Applicant next argues that the teachings of Craveur are not relevant to the rejection.  The reference discusses the flexibility of polypeptides, as opposed to a rigid model moving between specific states (abstract).  However, the reference clearly teaches that portions of a polypeptide X-ray structure that do not appear in the finished structure are disordered.  It is agreed that they do not have to be disordered loops (if they are at the terminus), but a polypeptide segment connected on both ends to a defined structure but having no structure itself is a disordered loop.  Applicants have attempted to point to a section of the reference to argue that disordered regions do not have to be loops, but the portion they point to does not have the segment they state is there.  In any event, it appears to be merely a difference in terminology.
Applicant argues that Tanaka et al teaches away from the invention, because it gives loops and is unable to determine the structure of the shoulder region.  It is not clear how this is a teaching away.  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any alternative, because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed (MPEP 2155(D)(1)).
Applicant argues that there is no motivation to combine, but has not described why the motivation given, to easily and quickly develop vault particles that bind to a given receptor, is incorrect or improper.  Applicant merely points to sections of Tanaka et al describing loops outside the shoulder region, and state that this means there is no motivation to combine.  It is not clear how the two concepts are related.
Applicant next argues that the rejection is based on hindsight reasoning.  They point to the differences between each reference and the instant claims, and argue that Tanaka et al does not describe a limited number of loops.  The legal basis for hindsight reasoning is that the rejection be based on the references cited, and not depend on applicant’s application.  Even if applicant’s arguments are correct, they would point to misinterpretation of the references, not hindsight reasoning, as the arguments do not describe any portion of the rejection not described in the prior art.
Applicant’s final argument is that there is no reasonable expectation of success, because prior work would not necessarily place the addition on the outside of the vault particle, and that all the cited prior art references describe something different than their application.  It should be noted that, if it was recognized prior to applicant’s work that the fusion proteins were not exposed to the exterior, that is additional motivation to combine the references.  If it was not known, it cannot effect the expectation of success of a person of skill in the art, because they would not know of it.  Applicant’s arguments about unpredictability all come down to a reference that described adding a number of sequences to the end of the polypeptide chain, one of which required some optimization to properly express.  This is not an unreasonable expectation of success.  Note that all the references cited by applicant describe successful modifications of vault particles.  Prior art is presumed to be enabled (MPEP 2121(I)); the mere fact that one embodiment in one reference required additional optimization is simply not sufficient to convince a person of skill in the art that the prior art is not enabled.

second rejection
Claims 19, 21, 33, 34, 41, 42, 44, 50, 51, 54, 55, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (Drug Develop. Deliv. (April 2015), previously cited) in view of Oesterle et al (BMC Biol. (2017) 15(100), previously cited, published Oct, 2017), the NCBI reference sequences NP 073206 (major vault protein, rat, previously cited, available 1994) and NP 0010079939 (major vault protein, frog, previously cited, available 2002), and Chen et al (App. Radiation and Isotopes 2008) 66 p497-505, previously cited).

Patel et al discuss vault particles for drug delivery (abstract).  These are attractive as vehicles for drug delivery as they are naturally occurring, and can be modified for reversible encapsulation of materials (4th page, 1st paragraph), including human cells (4th page, 1st column, 1st paragraph).  These modifications can target cell surface receptors, with an example given where the proteins were modified to express a segment that bound to the epidermal growth factor receptor, and others that bound to an anti-EGFR antibody, which is discussed in the context of drug delivery (5th page, 4th paragraph).
The difference between this reference and the instant claims is that this reference does not discuss modifying the unstructured portion of the shoulder region for binding.
Oesterle et al discuss a method of determining where a protein is permissive of internal tagging (title).  This comprises looking at homologs for areas that contain indels (i.e., have homologs that have natural insertions compared to other variants)(2nd page, 1st column, 4th paragraph).  This has been attempted for a number of polypeptides (2nd page, 1st column, 4th paragraph), and is attempted on other polypeptides successfully (2nd page, 2nd column, 3d and 4th paragraphs).  This approach is much faster than other methods of determining locations that allow for substitution (2nd page, 1st column, 2nd paragraph), and the termini may not be suitable for multiple reasons, such as being buried or intolerant of modification (2nd page, 1st column, 1st paragraph).  This reference teaches a method of identifying sites in a polypeptide that permit substitution.
A comparison of the rat and frog sequences of the major vault protein, 
    PNG
    media_image1.png
    987
    798
    media_image1.png
    Greyscale
, show three indels of any length, at S499 to P501, E670-L690, and G855-P857.  
Chen et al discuss a radiotherapeutic for gastrin releasing peptide receptor positive tumors (title).  This used a targeting peptide, QWAVGHLM (identical to SEQ ID 3 of the instant claims), a bombesin like agonist with high affinity for gastrin releasing peptide receptors (abstract).  This reference teaches a peptide identical with SEQ ID 3 of the instant claims can be used as a targeting sequence.
	Therefore, it would be obvious to synthesize the polypeptide of Chen et al individually at the three positions described by Oesterle et al as susceptible to modification.  As Oesterle et al attempted their protocol on several different polypeptides, an artisan in this field would attempt this modification with a reasonable expectation of success.
	Patel et al teaches modification of major vault proteins to allow binding.  Oesterle et al, along with the NCBI sequences, show that one of the regions that is likely to be substitutable is E670-L690, which applicant states is in the shoulder region.  Chen et al renders obvious insertion of one of the sequences of claim 19.  Thus, the combination of references renders obvious claims 19, 41, 42, 44, 51, 54, 55, and 62.
	This is the same region that applicant has modified, so must have the same properties, rendering obvious claim 21.
	Patel et al discusses in humans, rendering the human variant obvious.  Thus, the combination of references renders obvious claims 33 and 34.
	Patel et al discusses using these particles, which requires isolation.  Thus, the combination of references render obvious claim 50.
response to applicant’s arguments
	Applicant argues that the NCBI sequence NP 0010079939 is not prior art, that Oesterle et al is improperly cited (and requests that this office action not be made final for that reason), that none of the rejections discuss modifying the shoulder domain of a vault particle, that the rejection is based on hindsight, that the approach of using BLAST sequences is incorrect, that there is no reasonable expectation of success, that the approach used in the rejection does not match that of Oesterle et al and argue that others had failed.
Applicant's arguments filed 22 Dec, 2021 have been fully considered but they are not persuasive.

	Applicant argues that the NCBI sequence is not prior art.  The reference cites Klein et al (cited by applicant) as the source of the data, which is from 2002.  Applicant argues that this reference does not discuss the major vault protein, much less gives the data in the NCBI sequence, but ignores that the reference gives a link to the data (abstract).  The sequence presented states that it is found there, and applicant has provided no contrary evidence.
	Applicant next argues that Oesterle et al was not properly cited, and requests that this office action not be made final.  The reference was placed on record on 18 June, 2021, and applicant clearly has access to the reference and the opportunity to rebut the rejection – note that applicant has referenced material in the figures that is not presented in the rejection.  Therefore, it is entirely proper for this office action to be final.  However, just to keep the bean counters happy, this reference is formally placed on record again with this office action.
	Applicant next argues that none of the rejections discuss modifying the shoulder domain of a vault particle.  While true, this is irrelevant.  Oesterle et al teaches a method to determine portions of a polypeptide that can be safely modified; that method leads to the shoulder region of the vault particle.  The fact that it takes multiple references to render this point obvious does not render it unobvious.
	Applicant next argues that the rejection is based on hindsight.  Applicant points to using the teachings of Oesterle et al as based on applicant’s disclosure, but does not show anything other than material from the cited references was used in the rejection.  
	Applicant next argues that the approach used in the rejection is incorrect based on Oesterle et al.  This appears to be identical to what was done in Oesterle et al.  Applicants point to using 5 homologs in that reference, but there is no discussion of how many homologs are needed; just one example is given using more than the two in the rejection.
	Finally, applicant argues that there is no expectation of success or motivation to combine.  These arguments are common to both rejections, and were answered above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658